Citation Nr: 0932730	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his children


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2005, the Veteran and his children testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

When this case previously was before the Board in February 
2006, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to in-
service stressors supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for PTSD.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that a Veteran engaged in combat 
with the enemy and if the claimed stressor is related to that 
combat, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
Veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The record must contain service records or 
other corroborative evidence which substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Marci v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
PTSD because it is related to service.  Specifically, he 
maintains that he developed PTSD as a result of his in-
service exposure to traumatic events in the Republic of 
Vietnam.

The reports of VA examinations conducted in June 2002 and 
April 2009 and VA treatment records dated from February 2002 
to January 2004 confirm that the Veteran has been diagnosed 
with PTSD in accordance with 38 C.F.R. § 4.125(a).  These 
records also indicate that his PTSD symptoms are related to 
his claimed in-service stressors.  Therefore, the material 
issue in this case is whether the evidence of record supports 
a finding that any of his claimed in-service stressors 
occurred.  

The Veteran has described several stressors to which he 
attributes his PTSD.  He told the VA examiners that he served 
in Vietnam as a field radio operator and that he walked with 
units in the field.  He reported that these units were 
ambushed and that he exchanged fire with the enemy.  The 
Veteran told the June 2002 examiner that he witnessed several 
soldiers and Vietnamese children "getting blown up or killed 
and wounded," and he told the April 2009 examiner that he 
witnessed a soldier die after being injured by a trap while 
on a patrol.  In addition, in an April 2002 statement and at 
the December 2005 hearing, the Veteran reported that he had 
injured his right arm while diving into a foxhole under fire.  
Although he has been unable to provide specific names of the 
injured and wounded soldiers or specific dates for his 
claimed stressors, he testified in December 2005 that he 
believed some of his stressors occurred in November 1969 and 
December 1969.

The record does not reflect that the Veteran received any 
awards or medals which would confirm his participation in 
combat, and his military occupational specialty of field 
radio operator does not, in and of itself, establish that he 
engaged in combat.  However, after careful consideration of 
the Veteran's statements and testimony, his service records, 
and the command chronologies received from the Marine Corps 
Archives and Special Collections, the Board finds that the 
record contains sufficient corroborating evidence of his 
claimed stressors.

The Veteran's service records confirm that he served as a 
field radio operator near Da Nang, Vietnam, with Battery 
"A," 1st Battalion, 13th Marines in late November 1969 and 
December 1969.  The December 1969 command chronologies for 
the 1st Battalion show that its mission was to provide direct 
support for the 26th Marines, and the December 1969 command 
chronologies for the 26th Marines indicate that forward 
observer teams from Battery "A" were assigned to three of 
its companies.  The command chronologies for the 26th Marines 
state that "[e]nemy activity increased during this reporting 
period" and that "[e]xtensive daily patrols and night 
ambushes were maintained to interdict enemy activity in the 
area."  They also note that two radio operators participated 
in a two-company operation during which one of the companies 
took small arms fire and that in late December 1969 three 
Marines from Company C were wounded and medevaced after 
setting off a booby trap.

In addition, the Veteran's service treatment records show 
that he sustained scars on his right lower arm and medial 
right wrist at some point after his entrance examination in 
September 1967 and prior to his discharge examination in July 
1970.  The only documentation of treatment for injuries to 
the Veteran's right upper extremity is a February 1968 record 
showing that he had fallen on his right side and that he had 
a well-healed cut on his right hand.  However, this treatment 
record does not account for the right arm and wrist scars 
noted in the July 1970 separation examination; physical 
examination after the Veteran's fall revealed no evidence of 
cuts to his right arm and wrist, and the cut on his right 
hand appears to correspond to a right thumb scar that was 
noted on separation examination.

After careful consideration, the Board, in its role as fact-
finder, finds that the Veteran's reported stressors related 
to his service in Vietnam are credible and adequately 
corroborated by the evidence of record.  In this regard, the 
Board notes that the Court has held that "corroboration of 
every detail [of a claimed stressor] including the 
appellant's personal participation" is not required; rather, 
a Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

Here, the Veteran's service personnel records show that he 
served as a field radio operator with Battery "A," 1st 
Battalion, 13th Marines during December 1969.  The command 
chronologies establish that Battery "A" provided support 
for the 26th Marines and that forward observer teams from 
Battery "A" served with companies of the 26th Marines.  They 
also establish that during December 1969 those companies 
engaged in combat with the enemy and that soldiers from at 
least one company were seriously wounded after setting off a 
booby trap.  In addition, service treatment records show that 
the Veteran sustained scars to his right arm at some point 
during service, and there is no evidence of record which 
contradicts his account of how those scars were sustained.  
The Board, therefore, finds that the Veteran's service 
records and the command chronologies are sufficient to imply 
his personal exposure to the stressors he identified.  
Accordingly, the Board concludes that he is entitled to 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


